Case: 3:18-cr-00186-TMR Doc #: 76-3 Filed: 04/30/21 Page: 1 of 5 PAGEID #: 748

Chris A. Johnson, Jp

Highbanks Insurance Professionals
318 S. Broadileigh Road
Columbus, OH 43209
614-315-8926

www.hip-consulting.com
chris.johnson@HIP-Consulting.com

Chris A. Johnson, JD, Expert Witness
Case List
2014

Connor v. Auto Owners Insurance Company
Court of Common Pleas of Butler County
Hamilton, Ohio

Case No. CV 2014 08 2267

Affidavit

For Plaintiff

2015

Rojas, et al v. Westfield Insurance Company
Cuyahoga County Common Pleas Court
Cleveland, Ohio

Case No. CV 12 795474

Affidavit

For Plaintiff

Fastline Transport, Inc. v. Great American Insurance Company
Johnson County District Court Court

Johnson County, Kansas

Case No. 14CV07262

Affidavit

For Plaintiff

Arisha Enterprises Inc. v. Western Surety
Circuit Court of Jackson County Missouri
Kansas City, Missouri

Case No. 1316-CV13230

Affidavit

For Plaintiff
Case: 3:18-cr-00186-TMR Doc #: 76-3 Filed: 04/30/21 Page: 2 of 5 PAGEID #: 749

2016

Donnellen & McCarthy v. Westfield Insurance Company
Hamilton County Court of Common Pleas

Cincinnati, Ohio

Case No. A 14 05895

Affidavit

For Plaintiff

Dean v. Protective Insurance Company

In The Court of Common Pleas of Geauga County
Ohio

Case No. 15 P 420

Affidavit

For Defendant

2017

Zkiab v. Allstate

Cuyahoga County Common Pleas Court
Cleveland, Ohio

Case No. 2016-CV-859977

Affidavit & Deposition Testimony

For Plaintiff

Jones v. First Energy Company (self-insured) (on behalf of Defendant)
Union County Court of Common Pleas

Marysville, Ohio

Case No. 15 CV 0201 (Refiled Case No. 14 CV 0174)

Courtroom Testimony

For Defendant

2018

Hoskins v. Auto Owners Insurance Company
Adams County Court of Common Pleas
Adams County, Ohio

Case No. CVH 2017 0300

For Defendant

Contemporary Metals, Inc. v. Truck Insurance Exchange
District Court, County of Denver, State of Colorado
Denver, CO

Case No. 17CV34200

Deposition

For Plaintiff
Case: 3:18-cr-00186-TMR Doc #: 76-3 Filed: 04/30/21 Page: 3 of 5 PAGEID #: 750

Willows at Highline Homeowners Association, Inc. v. Philadelphia Indemnity Ins.
Co.

District Court, City and County of Denver, State of Colorado
Denver, CO

Case No. 2018CV30270

Affidavit

For Plaintiff

2019

Bluemile v. Hartford Insurance Companies
In The Court of Common Pleas

Franklin County, Ohio

Case No. 18 CV 005663

Deposition

For Plaintiff

Jennifer Daubenmeyer vs. Erie Insurance Company

United State District Court, Northern District of Ohio, Western Division
Case No.: 3:18-cv-01392

Affidavit

For Plaintiff

Brummitt v. Ohio Mutual Insurance Group
In The Court of Common Pleas

Erie County, Ohio

Case No. 2016-CV-0716

For Defendant

Bushok v. Jackson National Life Insurance Co.
IN THE COURT OF COMMON PLEAS
CUYAHOGA COUNTY, OHIO

CASE NO. CV-18-903068

Affidavit

For Plaintiff

Swinehart v. Woodville Mutual Insurance Company
Sandusky County Common Pleas

CASE NO. 16CV721

For Defendant

Jamis Companies v. Owners Insurance Company

District Court, City and County of Denver, State of Colorado
CASE NO. 2019CV31813
Case: 3:18-cr-00186-TMR Doc #: 76-3 Filed: 04/30/21 Page: 4 of 5 PAGEID #: 751

For Plaintiff

Severy Creek v. Ohio Security Insurance Company

In The United States District Court For The District of Colorado
Civil Action No. 1:19-cv-02240-RM-KMT

For Plaintiff

Kat Construction Management, LLC v. State Farm Fire and Casualty Company
Case 1:19-cv-02258-NYW

In The United States District Court for The District of Colorado
For Plaintiff

National Football Museum, Inc. DBA Pro Football Hall of Fame
Vv

Welty Building Co. LTD, et al

In The Court of Common Pleas. Stark County Ohio
CASE NO. 2018CV01239

For Plaintiff (Coverage Opinion Only)

2020

Severy Creek Roofing, Inc. v. Auto Owners Insurance Company
Civil Action No. 1:19CV-01507-KMT

In The United States District Court for The District of Colorado
For Plaintiff

CIG v. American Family Insurance Company
CASE NO. 2019CV30549

District Court, City and County of Denver, State of Colorado
For Plaintiff

Ritschard v. Standard Fire Insurance Company (a Travelers Company)
Civil Action No. 1:2019cv01693

In The United States District Court for The District of Colorado
For Plaintiff

Sullivan v. Erie Insurance Company, et al.

In The Court of Common Pleas of Ottawa County, Ohio
Case No. 2020-CV H147

For Defendant

N.B. In my Corporate Claims & Counsel roles, I have been designated as a
company 30(b)(6) and 30(b)(5) deponent, and have testified approximately
30-35 times in my career in various State and Federal Court actions, as well as
Reinsurance Arbitration proceedings, on topics including property, casualty,
Case: 3:18-cr-00186-TMR Doc #: 76-3 Filed: 04/30/21 Page: 5 of 5 PAGEID #: 752

excess and reinsurance coverage disputes, bad faith and extra-contractual
claims, and claims of violations of state fair claims and trade practice statutes.
